DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell et al. (US 2006/0136303 A1).
Regarding claim 1, Bell teaches a checkout system, comprising: a plurality of cart-mountable point-of-sale (POS) apparatuses [0014] including: a user interface (210); a wireless communication interface (204); and a processor configured to control the wireless communication interface (201) to transmit login information including a customer ID obtained by the user interface (302) and a terminal ID of the cart-mountable POS apparatus (302); and a server communicably connectable to the plurality of cart-mountable POS apparatuses (120), the server configured to: upon receiving first login formation from a first cart-mountable POS apparatus of the plurality of cart mountable POS apparatuses, the first login information including a first customer ID and a first terminal ID of the first cart-mountable POS 
Regarding claim 2, Bell teaches wherein each of the cart-mountable POS apparatuses includes a display (210), and the server is further configured to cause the display of the second cart-mountable POS apparatus to display, upon receiving the second login information, a display element that was previously displayed on the display of the first cart-mountable POS apparatus [0020].
Regarding claim 3, Bell teaches wherein each of the cart-mountable POS apparatuses includes a code reader [0021], and the display element includes a product list including product information related to a product code read by the code reader of the first cart-mountable POS apparatus (promotional information, [0020]).
Regarding claim, 4 Bell teaches wherein the server is further configured to cause the display of the first cart-mountable POS apparatus to display a cart switch notification after update of the first data record (displayed information is updated when the customer logs in – [0020]).
Regarding claim 5, Bell teaches wherein the server causes the display of the first cart-mountable POS apparatus to display the cart switch notification upon receiving an operation instruction from the first cart mountable POS apparatus after the update of the first data record (logging into cart mounted device will display info described in paragraph 0020, this info indicates that a cart has been logged on to and is therefore considered a “switch notification”).


Regarding claim 8, Bell teaches wherein the server is further configured to check whether there is a data record already associated with the first customer ID upon receiving the first login formation and generate the first data record only if there is no data record already associated with the first customer ID (database is updated with customer information, [0022]).
Regarding claim 9, Bell teaches wherein the server is further configured to check whether a transaction associated with the first data record has been completed and delete the first data record if the transaction has been completed (list of active shoppers is maintained – [0022]).
Regarding claim 10, Bell teaches wherein the first data record is also associated with a transaction ID (308, 310), and the server is further configured to transmit transaction data including the transaction ID and the first data record, receive a completion notification in response to the transmitted transaction data (312) and determine whether the transaction has been completed based on the receiving of the completion notification (312, 314).
Regarding claims 11-15 and 17-20, these claims are analogous to the claims above and are also taught by Bell.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Muderlak et al. (US 2014/0263807 A1). The teachings of Bell have been discussed above.
Regarding claims 6 and 16, Bell lacks the battery.
Muderlak teaches wherein each of the cart-mountable POS apparatuses further includes a battery, and the processor of each of the cart-mountable POS apparatuses is further configured to control the display to display a warning when a remaining power level of the battery decreases to a predetermined threshold level [0038].
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the battery indicator because it allows the customer to know when the device is going to stop functioning. This is especially useful as the customer is not always in possession of the device and may not know the last time the batteries were changed or charged.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFFERTY D KELLY/               Examiner, Art Unit 2876